Exhibit 10-11 Exhibit 1.06(a)(vi)(A) CONSULTING AGREEMENT THIS CONSULTING AGREEMENT (this "Agreement") is made effective the 15th day of January, 2001, by and between DARIUS MARKETING INC. (hereinafter referred to as the "Company"), and ROBERT O. YOUNG ("Robert") and SHELLEY R. YOUNG ("Shelley"; Robert and Shelley shall hereinafter be referred to collectively as the "Consultants"). EXPLANATORY STATEMENT The Company has purchased the business and certain of the assets of HIKARI HOLDINGS, LC. and INNERLIGHT INTERNATIONAL, INC. (the "Sellers") under that certain Asset Purchase Agreement dated January 15, 2001, by and among various parties including the Company and the Consultants (the "Acquisition Agreement"). For many years, the Consultants have been key employees and principal owners of the Sellers, and possess valuable knowledge, expertise and experience in the business of developing, marketing and selling nutritional supplements, dietary supplements and related products (the "Products" as defined below in Section 3.3); such Products are distributed for sale through independent representatives nationally and internationally (collectively, the "Business"). The Company believes that the Consultants' knowledge, expertise and experience would benefit the Company, and the Company desires to retain the Consultants to perform certain consulting services for the Company. The Company further desires to insure that the Consultants do not compete with the Company, and its affiliates, except as expressly permitted hereby. NOW, THEREFORE, in consideration of their mutual agreements and covenants contained herein, and for other valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and in further consideration of the affixation by the parties of their respective seals hereinbelow, the parties agree as follows: 1.Consulting Services. 1.1.Duties; Services. The Consultants agree that, for a period of two (2) years beginning on the date of this Agreement (which then shall renew automatically from year to year unless sooner terminated by the Company in accordance with the terms of this
